





 
Exhibit 10.16.1
CHANGE OF CONTROL AGREEMENT
This CHANGE OF CONTROL AGREEMENT (“Agreement”) is made this ____ day of _____,
______ between ConAgra Foods, Inc., a Delaware Corporation (the “Company”), and
____________ (the “Employee”).
WHEREAS, as is the case with most, if not all, publicly traded businesses, it is
expected that the Company from time to time may consider or need to consider the
possibility of an acquisition by another company or other Change of Control of
the ownership of the Company. The Board of Directors of the Company (the
“Board”) recognizes that such considerations can be a distraction to Employee
and can cause the Employee to consider alternative employment opportunities or
to be influenced by the impact of a possible Change of Control of the ownership
of the Company on Employee’s personal circumstances in evaluating such
opportunities. The Board has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the continued
dedication and objectivity of Employee, notwithstanding the possibility, threat
or occurrence of a Change of Control of the Company.
WHEREAS, the Board believes that it is in the best interests of the Company and
its shareholders to provide Employee with an incentive to continue Employee’s
employment and to motivate Employee to maximize the value of the Company upon a
Change of Control for the benefit of its shareholders.
WHEREAS, the Board believes that it is important to provide Employee with
certain benefits upon Employee’s termination of employment in certain instances
upon or following a Change of Control that provide Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto agree as follows:
1.Definitions. For all purposes of this Agreement, the following terms shall
have the meanings specified in this Section unless the context clearly otherwise
requires:
(a)“Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of Regulation 12B under the Exchange Act.
(b)“Change of Control” shall mean:
(i)
Individuals who constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or

(ii)
Consummation of a reorganization, merger or consolidation, in each case, with
respect to which persons who were the shareholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than fifty percent (50%) of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company’s then outstanding voting securities, or a
liquidation or dissolution of the Company or of the sale of all or substantially
all of its assets.






--------------------------------------------------------------------------------





(c)“Cause” shall mean (i) the willful and continued failure by Employee to
substantially perform Employee’s duties with the Company (other than any such
failure resulting from termination by the Employee for Good Reason) after a
demand for substantial performance is delivered to the Employee that
specifically identifies the manner in which the Company believes that the
Employee has not substantially performed Employee’s duties, and the Employee has
failed to resume substantial performance of the Employee’s duties on a
continuous basis within five (5) days of receiving such demand, (ii) the willful
engaging by the Employee in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise, or (iii) the Employee’s
conviction of a felony or conviction of a misdemeanor which impairs the
Employee’s ability substantially to perform the Employee’s duties with the
Company. For purposes of this subsection, no act, or failure to act, on the
Employee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Employee not in good faith and without reasonable belief that the Employee’s
action or omission was in the best interest of the Company.
(d)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(e)“Continuation Period” means the two (2) year period beginning on the
Employee’s Termination Date.
(f)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(g)“Good Reason Termination” shall mean a termination of employment initiated by
the Employee upon one or more of the following occurrences:
(i)
any failure of the Company to comply with and satisfy any of the terms of this
Agreement;

(ii)
any significant involuntary reduction of the authority, duties or
responsibilities held by the Employee immediately prior to the Change of
Control;

(iii)
any involuntary removal of the Employee from an officer position which the
Employee holds with the Company or, if the Employee is employed by a Subsidiary
or Affiliate, with the Subsidiary or Affiliate, held by the Employee immediately
prior to the Change of Control, except in connection with promotions to higher
office;

(iv)
any involuntary reduction in the aggregate compensation level of the Employee
including, but not limited to, base salary, annual and long term incentive
opportunity, and supplemental executive retirement plans, as in effect
immediately prior to the Change of Control;

(v)
requiring the Employee to become based at any office or location more than the
minimum number of miles required by the Code for the Employee to claim a moving
expense deduction, from the office or location at which the Employee was based
immediately prior to such Change of Control, except for travel reasonably
required in the performance of the Employee’s responsibilities; and

(vi)
the Employee being required to undertake business travel to an extent
substantially greater than the Employee’s business travel obligations
immediately prior to the Change of Control.

(h)“Related Company” shall mean (i) any corporation that is a member of a
controlled group of corporations (as defined in Code Section 414(b)) that
includes the Company; and (ii) any trade or business (whether or not
incorporated) that is under common control (as defined in Code Section 414(c))
with the Company. For purposes of applying Code §§ 414(b) and (c), 25% is
substituted for the 80% ownership level.
(i)“Separation from Service”, shall mean the date that Employee separates from
service within the meaning of Code Section 409A. Generally, Employee separates
from service if Employee dies, retires, or otherwise has a termination of
employment with the Company, determined in accordance with the following:
(i)
Leaves of Absence. The employment relationship is treated as continuing intact
while Employee is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six (6) months, or, if
longer, so long as Employee






--------------------------------------------------------------------------------





retains a right to reemployment with the Company under an applicable statute or
by contract (including but not limited to this Agreement). A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that Employee will return to perform services for the Company. If
the period of leave exceeds six (6) months and Employee does not retain a right
to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six (6) month period. Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes Employee to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a twenty nine (29) month period of
absence shall be substituted for such six (6) month period.
(ii)
Dual Status. Generally, if Employee performs services both as an employee and an
independent contractor, Employee must separate from service both as an employee,
and as an independent contractor pursuant to standards set forth in Treasury
Regulations, to be treated as having a separation from service. However, if
Employee provides services to the Company as an employee and as a member of the
Board, and if any plan in which such person participates as a Board member is
not aggregated with this Agreement pursuant to Treasury Regulation
section 1.409A 1(c)(2)(ii), then the services provided as a director are not
taken into account in determining whether Employee has a separation from service
as an employee for purposes of this Agreement.

(iii)
Termination of Employment. Whether a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the
Company and Employee reasonably anticipated that no further services would be
performed after a certain date or that the level of bona fide services Employee
would perform after such date (whether as an employee or as an independent
contractor except as provided in clause (ii) above) would permanently decrease
to no more than twenty (20) percent of the average level of bona fide services
performed (whether as an employee or an independent contractor, except as
provided in clause (ii) above) over the immediately preceding thirty six (36)
month period (or the full period of services to the Company if Employee has been
providing services to the Company less than thirty six (36) months). For periods
during which Employee is on a paid bona fide leave of absence and has not
otherwise terminated employment as described above, for purposes of this clause
(iii) Employee is treated as providing bona fide services at a level equal to
the level of services that Employee would have been required to perform to
receive the compensation paid with respect to such leave of absence. Periods
during which Employee is on an unpaid bona fide leave of absence and has not
otherwise terminated employment are disregarded for purposes of this clause
(iii) (including for purposes of determining the applicable thirty six (36)
month (or shorter) period).

(j)“Subsidiary” shall mean any corporation in which the Company, directly or
indirectly, owns at least a fifty percent (50%) interest or an unincorporated
entity of which the Company, directly or indirectly, owns at least fifty percent
(50%) of the profits or capital interests.
(k)“Termination Date” shall mean the effective date of the Employee’s Separation
from Service.
2.Notice of Termination. Any Separation from Service upon or following a Change
of Control shall be communicated by a Notice of Termination to Employee (or from
Employee to the Company with respect to a Good Reason Termination) given in
accordance with Section 16 hereof. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific provision
in





--------------------------------------------------------------------------------





this Agreement relied upon, (ii) briefly summarizes the facts and circumstances
deemed to provide a basis for Employee’s Separation from Service under the
provision so indicated, and (iii) if the Termination Date is other than the date
of receipt of such notice, specifies the Termination Date (which date shall not
be more than 15 days after the giving of such notice).
3.Severance Compensation upon Separation from Service.
(a)Subject to the provisions of Sections 9 and 10 hereof and further subject to
Employee executing and not revoking a release of claims substantially in the
form set forth as Exhibit A to this Agreement and the period to revoke such
release expiring within sixty (60) days following Employee’s Separation from
Service, in the event of Employee’s involuntary Separation from Service
initiated by the Company or a Subsidiary or Affiliate for any reason other than
Cause or in the event of a Good Reason Termination, in either event upon or
within three years after a Change of Control, Employee shall receive the
following amounts in lieu of any severance compensation and benefits under the
Company’s severance plan:
(i)
The Company shall pay to Employee a lump sum cash payment equal to three (3)
multiplied by the sum of (1) Employee’s annual base salary plus (2) the greater
of (x) the highest annual cash bonus paid to Employee for the three (3) full
fiscal years of the Company preceding the fiscal year in which the Change of
Control occurs or (y) 150% of Employee’s annual base salary for the fiscal year
in which the Change of Control occurs. The annual base salary for purposes of
item (1) in the preceding sentence shall be Employee’s highest annual base
salary as of or after the Change of Control.

(ii)
During the Continuation Period, the Employee shall continue to be entitled to
participate in the medical and dental, disability, basic life insurance and
supplemental life insurance plans of the Company or Subsidiary or Affiliate (to
the extent such benefits remain in effect for other executives of the Company
from time to time during the Continuation Period) based upon the amount of
benefit provided to the Employee as of the Employee’s Separation from Service.
The Employee shall be responsible for making required contributions, on an
after-tax basis, at the rate required of all executive employees at the time of
the Employee’s Separation from Service or thereafter, except for the medical and
dental coverage. For the medical and dental coverage, the Employee shall be
required to contribute, on an after-tax basis, the premium (“COBRA Premium”)
determined for the plan under Section 4980B(f) of the Code. The Company shall
pay to the Employee a single lump sum payment equal to the present value of the
cost of the medical and dental coverage for the Continuation Period (assuming
family coverage and a reasonable increase in the COBRA Premium). If it is not
possible to continue the disability, basic life and supplemental life insurance
coverage without violation of or noncompliance with tax (including Code Section
409A), legal or insurance requirements, the Company shall pay to the Employee a
single lump sum payment equal to the present value of the cost of such coverage
for the Continuation Period on the first day on which severance compensation is
paid pursuant to subsection (b) below; provided that if payment in a lump sum
would cause taxation under Code Section 409A, the Company shall pay the cost of
such coverage for each calendar year (or portion thereof) that falls within the
Continuation Period on the first business day during each such calendar year (or
portion thereof) on which payment can be made without causing taxation under
Code Section 409A.

(iii)
If the Employee participates in the qualified and/or nonqualified ConAgra Foods
Retirement Income Savings Plan (“CRISP”), the Employee shall receive a
supplemental credit to his nonqualified CRISP “Account” equal to the maximum
employer contribution that the Employee could have received under the qualified
and






--------------------------------------------------------------------------------





nonqualified CRISP (or any successor plan) in the year that includes the
Termination Date.
(iv)
Subject to Section 11, the Company, at its expense, shall provide reasonable
outplacement assistance to the Employee through the end of the second calendar
year beginning after the Termination Date from a professional outplacement
assistant firm which is reasonably suitable to the Employee and commensurate
with the Employee’s position and responsibilities. In no event shall the amount
expended with outplacement assistance for the Employee exceed Thirty Thousand
Dollars ($30,000).

(b)Except as otherwise set forth in Sections 9 and 10, (1) the amounts described
in subsections 3(a) (i) and (ii) above shall be paid, and (2) the supplemental
credit in subsection 3(a)(iii) shall be allocated (with payment governed by the
terms of CRISP), on the 61st day after the Termination Date.
4.Other Payments. Upon any Separation from Service entitling the Employee to
payments under this Agreement, the Employee shall receive all accrued but unpaid
salary and all benefits (other than severance benefits) accrued and payable
under any plans, policies and programs of the Company and its Subsidiaries or
Affiliates.
5.Interest; Enforcement.
(a)If payment of the amounts described in Section 3 or Section 10 is delayed
pursuant to Section 409A of the Code, the Company shall pay interest at the rate
described below on the postponed payments from the 61st day after Employee’s
Termination Date to the date on which such amounts are paid. If the Company
shall fail or refuse to pay any amounts due the Employee under Section 3 or 10
on the applicable due date, the Company shall pay interest at the rate described
below on the unpaid payments from the applicable due date to the date on which
such amounts are paid. Interest shall be credited at an annual rate equal to the
rate announced by Wells Fargo & Company (or its successor) as its “prime rate”
as of the Employee’s Termination Date, plus one percent (1%), compounded
annually.
(b)The Employee shall not be required to incur any expenses associated with the
enforcement of the Employee’s rights under this Agreement by arbitration,
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Employee
hereunder. Accordingly, the Company shall pay the Employee on demand the amount
necessary to reimburse the Employee in full for all reasonable expenses
(including all attorneys’ fees and legal expenses) incurred by the Employee in
enforcing any of the obligations of the Company under this Agreement. The
Employee shall notify the Company of the expenses for which the Employee demands
reimbursement within sixty (60) days after the Employee receives an invoice for
such expenses, and the Company shall pay the reimbursement amount within fifteen
(15) days after receipt of such notice, subject to Section 11.
6.No Mitigation. The Employee shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.
7.Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit the
Employee’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company, or any of its
Subsidiaries or Affiliates, and for which the Employee may qualify, except as
provided in this Agreement.
8.No Set Off. The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Employee or others.
9.Taxation.
(a)Notwithstanding anything contained in this Agreement to the contrary, if the
Employee is a “specified employee” (determined in accordance with Code
Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as of the date of
Separation from Service (other than a Separation from Service due to death)





--------------------------------------------------------------------------------





and if the Employee is entitled under this Agreement to any payment, benefit or
entitlement upon Separation from Service that constitutes “deferred
compensation” subject to Code Section 409A, then (i) any such payment, benefit
or entitlement (the “Postponed Benefit”) that is payable during the first six
months following the date of Separation from Service shall be paid or provided
to the Employee, together with accrued interest as described in Section 5, in a
lump sum cash payment to be made on the earlier of (a) the Employee’s death or
(b) the first business day (or within 30 days after such first business day) of
the seventh calendar month immediately following the month in which the date of
Separation from Service occurs (the “Postponement Period”); and (ii) unless
doing so would violate Code section 409A(b), an amount equal to the Postponed
Benefit plus an estimate of the interest to be paid shall be deposited, as of
the date the Postponed Benefit would have been paid but for this section, in a
trust in the form of the model grantor trust contained in IRS Revenue Procedure
92-64, which trust is incorporated by reference. If Code section 409A(b)
initially prevents the funding described in the prior sentence, but it is
possible to carry out such funding without violating Code section 409A(b) at a
later date that precedes when payment is made (“409A(b) Date”), such funding
shall occur at the earliest possible 409A(b) Date. If the Employee dies during
the Postponement Period prior to the payment of benefits, the amounts withheld
on account of Section 409A of the Code, with accrued interest as described in
Section 5, shall be paid to the personal representative of the Employee’s estate
within sixty (60) days after the date of the Employee’s death. Payments under
this Agreement shall be made by mail to the last address provided for notices to
the Employee pursuant to Section 16 of this Agreement.
(b)Further notwithstanding anything in this Agreement to the contrary, the
Company shall attempt in good faith not to take any action, or refrain from
taking any action that would result in the imposition of tax, interest and/or
penalties upon the Employee under Code Section 409A. The parties acknowledge
that the requirements of Code Section 409A are ambiguous in certain respects.
The parties further acknowledge that this Agreement shall be interpreted and
administered to maximize the exemptions from Code Section 409A and, to the
extent this Agreement provides for deferred compensation subject to Code Section
409A, to comply with Code Section 409A and to avoid the imposition of additional
taxes upon the Employee under Code Section 409A. Accordingly, to comply with
Code Section 409A, if Employee is entitled to any payment or benefit under this
Agreement (i) following a Change in Control that does not qualify under Code
Section 409A as a “change in ownership,” “change in effective control” or
“change in ownership of a substantial portion of the assets,” in each case with
respect to the Company, or (ii) due to a Separation from Service that occurs
more than two years after the date of the Change in Control, and if Employee is
a party to another agreement, offer letter or other arrangement providing for
severance benefits in connection with a Separation from Service other than in
connection with a Change in Control, payments under this Agreement up to the
total payments required under such other agreement shall be paid in the same
manner and at the same time as payments would be paid under such other
agreement, and any additional amounts shall be paid as provided in Section 3(b)
above. If the Company has acted or refrained from acting in good faith as
required by this Section 9, it will not be responsible for any consequences of
failure to comply with Code Section 409A.
(c)All payments under this Agreement shall be subject to all requirements of the
law with regard to tax withholding and reporting and filing requirements, and
the Company shall use its best efforts to satisfy promptly all such
requirements.
10.Limitation on Payment.
(a)Except as otherwise provided in subsection (b) below, in the event that it
shall be determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, the aggregate present value of the Payments under the
Agreement shall be reduced (but not below zero) to the Safe Harbor Amount (as
defined below). Any required reduction in the Payments pursuant to the foregoing
shall be done only to the extent such reduction of the Payment can contribute to
avoiding the Excise Tax and Expenses (as defined below), and it shall be
accomplished first by reducing the lump sum severance payment payable pursuant
to Section 3(a)





--------------------------------------------------------------------------------





(i) of the Agreement, and then (to the extent reduction of the Section 3(a)(i)
payment is not adequate) by reducing the additional NQ CRISP credit provided
pursuant to Section 3(a)(iii). The “Safe Harbor Amount” is the maximum dollar
amount of payments in the nature of compensation that are contingent on a Change
of Control (as described in Section 280G of the Code) and that may be paid or
distributed to the Employee without imposition of the Excise Tax and Expenses.
The term “Excise Tax and Expenses” means the excise tax imposed under Section
4999 of the Code, together with any interest or penalties imposed with respect
to such excise tax.
(b)Notwithstanding the foregoing, the Company shall not reduce the Payments as
described in subsection (a) if the net after-tax amount of the unreduced
Payments that would be retained by the Employee after considering all income,
employment, excise and other taxes (including any Excise Tax and Expenses)
exceeds the net after-tax amount of the Safe Harbor Amount that would be
retained by the Employee after considering all income, employment, excise and
other taxes.
(c)All determinations to be made under this Section 10 shall be made by an
independent registered public accounting firm selected by the Company
immediately prior to the Change of Control (the “Accounting Firm”), which shall
provide its determinations and any supporting calculations both to the Company
and the Employee within ten (10) days of the Change of Control. Any such
determination by the Accounting Firm shall be binding upon the Company and the
Employee.
(d)All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section shall be borne solely by the Company.
The Company agrees to indemnify and hold harmless the Accounting Firm of and
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section, except for claims, damages or expenses
resulting from the gross negligence or willful misconduct of the Accounting
Firm.
11.Reimbursements. Any reimbursements or in-kind benefits to be provided
pursuant to this Agreement (including but not limited to Sections 3(a)(iv) and
5(b)) that are taxable to Employee shall be subject to the following
restrictions: (a) each reimbursement must be paid no later than the last day of
the Employee’s tax year following the Employee’s tax year during which the
expense was incurred or in-kind benefit was received, as the case may be; (b)
the amount of expenses eligible for reimbursement, or in kind benefits provided,
during a tax year of the Employee may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other tax year of the
Employee; (c) the period during which any expenses that are eligible for
reimbursement may be paid or in-kind benefit may be provided is ten years after
termination of this Agreement; and (d) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.
12.Term. This Agreement shall commence on the date hereof and, unless there is a
Change of Control, shall continue until the earliest of (a) the Employee’s
termination of employment as a full-time employee of the Company, (b) the date
the Employee enters into a written separation agreement with the Company; or (c)
the date when this Agreement is terminated by the Company in accordance with the
next sentence. If a Change of Control has not occurred, then the Company shall
have the right at any time to terminate this Agreement by giving the Employee
six (6) months prior written notice of termination of this Agreement. If a
Change of Control occurs at any time prior to the termination of this Agreement
pursuant to the preceding, this Agreement shall terminate on the third
anniversary of such Change of Control.
13.Confidentiality. The Employee acknowledges that during the Employee’s
employment with the Company or any of its Affiliates, the Employee will acquire,
be exposed to and have access to, non-public material, data and information of
the Company and its Affiliates and/or their customers or clients that is
confidential, proprietary, and/or a trade secret (“Confidential Information”).
At all times, both during and after the Term, the Employee shall keep and retain
in confidence and shall not disclose, except as required and authorized in the
course of the Employee’s employment with the Company or any of its Affiliates,
to any person, firm or corporation, or use for his or her own purposes, any
Confidential Information. For purposes of this Agreement, such Confidential
Information shall include, but shall not be limited to: sales methods,
information concerning principals or customers, advertising methods, financial
affairs or methods





--------------------------------------------------------------------------------





of procurement, marketing and business plans, strategies (including risk
strategies), projections, business opportunities, inventions, designs, drawings,
research and development plans, client lists, sales and cost information and
financial results and performance. Notwithstanding the foregoing, “Confidential
Information” shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Employee or by the
Company or its Affiliates). The Employee acknowledges that the obligations
pertaining to the confidentiality and non-disclosure of Confidential Information
shall remain in effect for a period of five (5) years after the Employee’s
Separation from Service, or until the Company or its Affiliates has released any
such information into the public domain, in which case the Employee’s obligation
hereunder shall cease with respect only to such information so released into the
public domain. The Employee’s obligation under this Section 13 shall survive any
Separation from Service. If the Employee receives a subpoena or other judicial
process requiring that he or she produce, provide or testify about Confidential
Information, the Employee shall notify the Company and cooperate fully with the
Company in resisting disclosure of the Confidential Information. The Employee
acknowledges that the Company has the right either in the name of the Employee
or in its own name to oppose or move to quash any subpoena or other legal
process directed to the Employee regarding Confidential Information.
14.Incentive Payments Upon Change of Control. Upon a Change of Control that
qualifies under 409A as a “change in ownership,” “change in effective control”
or “change in ownership of a substantial portion of the assets,” in each case
with respect to the Company, the Company may, at the Board’s, or the Human
Resources Committee’s, as the case may be, sole and absolute discretion, pay the
Employee all or a portion of the Employee’s Short and/or Long Term Incentive for
the Company fiscal year in which the Change of Control occurs (to the extent
that such compensation is not deferred compensation subject to Code section
409A). The amounts paid may be based upon (a) a proration of the Employee’s
target incentives for the fiscal year, (b) a proration of the projected
incentives at the time of the Change of Control, or (c) a pro rata amount
computed at the end of the fiscal year. Any proration shall be based upon the
number of completed months elapsed in the fiscal year since the Change of
Control.
15.Successor Company. The Company shall require any successor or successors
(whether direct or indirect, by purchase, merger or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Employee, to acknowledge expressly that this
Agreement is binding upon and enforceable against the Company in accordance with
the terms hereof, and to become jointly and severally obligated with the Company
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or successions had
taken place. Failure of the Company to notify the Employee in writing as to such
successorship, to provide the Employee the opportunity to review and agree to
the successor’s assumption of this Agreement or to obtain such agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement.
As used in this Agreement, the Company shall mean the Company as defined above
and any such successor or successors to its business or assets, jointly and
severally.
16.Notice. All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be delivered personally or mailed by registered or certified mail, return
receipt requested, or by overnight express courier service, as follows:
If to the Company, to:
ConAgra Foods, Inc.
One ConAgra Drive
Omaha, NE 68102-5094
Attention: Corporate Secretary
If to the Employee, to the most recent address provided by the Employee to the
Company or a Subsidiary or Affiliate for payroll purposes, or to such other
address as the Company or the Employee, as the case may be, shall designate by
notice to the other party hereto in the manner specified in this Section;





--------------------------------------------------------------------------------





provided, however, that if no such notice is given by the Company following a
Change of Control, notice at the last address of the Company or any successor
pursuant to Section 15 shall be deemed sufficient for the purposes hereof. Any
such notice shall be deemed delivered and effective when received in the case of
personal delivery, five (5) days after deposit, postage prepaid, with the U.S.
Postal Service in the case of registered or certified mail, or on the next
business day in the case of overnight express courier service.
17.Contents of Agreement; Amendment. This Agreement supersedes all prior
agreements with respect to the subject matter hereof and sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof. This Agreement cannot be amended except pursuant to approval by the
Human Resources Committee of the Company’s Board of Directors and a written
amendment executed by the Employee and the Chair of the Company’s Board of
Directors or his delegee. The provisions of this Agreement may require a
variance from the terms and conditions of certain compensation or bonus plans
under circumstances where such plans would not provide for payment thereof in
order to obtain the maximum benefits for the Employee. The parties intend that,
to the extent permitted under Code Section 409A, the provisions of this
Agreement shall supersede any provisions to the contrary in such plans, and such
plans shall be deemed to have been amended to correspond with this Agreement
without further action by the Company or the Human Resources Committee of the
Company’s Board of Directors.
18.No Right to Continued Employment. Nothing in this Agreement shall be
construed as giving the Employee any right to be retained in the employ of the
Company or a Subsidiary or Affiliate.
19.Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Delaware without giving effect to any conflict of laws
provisions.
20.Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, representatives, successors and assigns of the parties hereto,
except that the duties and responsibilities of the Employee and the Company
hereunder shall not be assignable in whole or in part.
21.Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.
22.Remedies Cumulative; No Waiver. No right conferred upon the Employee by this
Agreement is intended to be exclusive of any other right or remedy, and each and
every such right or remedy shall be cumulative and shall be in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity. No delay or omission by the Employee in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof.
23.Miscellaneous. All Section headings are for convenience only. This Agreement
may be executed in several counterparts, each of which is an original. It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


EMPLOYEE:                        CONAGRA FOODS, INC.


                            
_______________________________        ____________________________________
Name         Nicole Theophilus, E.V.P. and Chief HR Officer













--------------------------------------------------------------------------------





EXHIBIT A


WAIVER AND RELEASE OF CLAIMS
In consideration of, and subject to, the payment to be made to me by ConAgra
Foods, Inc. (the “Employer”) of the payments and benefits provided by Change of
Control Agreement, dated as of May 18, 2015, entered into between me and the
Company (the “Agreement”), I hereby waive any claims I may have for employment
or re-employment by the Employer or any parent or subsidiary of the Employer
after the date hereof, and I further agree to and do release and forever
discharge the Employer and any parent or subsidiary of the Employer, and their
respective past and present officers, directors, shareholders, insurers,
employees and agents from any and all claims and causes of action, known or
unknown, arising out of or relating to my employment with the Employer or any
parent or subsidiary of the Employer, or the termination thereof, including, but
not limited to, wrongful discharge, breach of contract, tort, fraud, the Civil
Rights Acts, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Acts, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Older Workers Benefit Protection Act, or any other
federal, state or local legislation or common law relating to employment or
discrimination in employment or otherwise.
Notwithstanding the foregoing or any other provision hereof, nothing in this
Waiver and Release of Claims shall adversely affect (i) my rights to payment and
benefits under the Agreement; (ii) my rights to benefits other than severance
payments or benefits under plans, programs and arrangements of the Employer or
any parent or subsidiary of the Employer; or (iii) my rights to indemnification
under any indemnification agreement, applicable law or the certificates of
incorporation or bylaws of the Employer or any parent or subsidiary of the
Employer, (iv) my rights under any director’s and officers’ liability insurance
policy covering me, (v) my workers compensation rights, or (vi) my unemployment
insurance rights.
I acknowledge that I have signed this Waiver and Release of Claims voluntarily,
knowingly, of my own free will and without reservation or duress, and that no
promises or representations have been made to me by any person to induce me to
do so other than the promise of payment set forth in the first paragraph above
and the Employer’s acknowledgment of my rights reserved under the second
paragraph above.
I understand that this release will be deemed to be an application for benefits
under the Agreement and that my entitlement thereto shall be governed by the
terms and conditions of the Agreement and any applicable plan. I expressly
hereby consent to such terms and conditions.
I acknowledge that I have been given not less than forty-five (45) days to
review and consider this Waiver and Release of Claims (unless I have signed a
written waiver of such review and consideration period), and that I have had the
opportunity to consult with an attorney or other advisor of my choice and have
been advised by the Company to do so if I choose. I may revoke this Waiver and
Release of Claims seven (7) days or less after its execution by providing
written notice to the Employer.
I acknowledge that it is my intention and the intention of the Employer in
executing this Waiver and Release of Claims that the same shall be effective as
a bar to each and every claim, demand and cause of action hereinabove specified.
In furtherance of this intention, I hereby expressly waive any and all rights
and benefits conferred upon me by the provisions of SECTION 1542 OF THE
CALIFORNIA CIVIL CODE, to the extent applicable to me, and expressly I consent
that this Waiver and Release of Claims shall be given full force and effect
according to each and all of its express terms and provisions, including as well
those related to unknown and unsuspected claims, demands and causes of action,
if any, as well as those relating to any other claims, demands and causes of
action hereinabove specified. SECTION 1542 provides:





--------------------------------------------------------------------------------





“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
I acknowledge that I may hereafter discover claims or facts in addition to or
different from those which I now know or believe to exist with respect to the
subject matter of this Waiver and Release of Claims and which, if known or
suspected at the time of executing this Waiver and Release of Claims, may have
materially affected this settlement.
Finally, I acknowledge that I have read this Waiver and Release of Claims and
understand all of its terms.


_____________________________________
Signature of Employee




_____________________________________
Printed Name




_____________________________________
Date Signed











